Citation Nr: 0310017
Decision Date: 03/12/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-09 543	)	DATE MAR 12, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) . 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 1949, from June 1950 to June 1953, and from July 1955 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  The RO granted entitlement to service connection for PTSD, effective June 12, 1998, and assigned a 30 percent evaluation effective that same day.

The veteran provided oral testimony before the undersigned Veterans Law Judge via a Travel Board hearing held at the RO in June 2002, a transcript of which has been associated with the claims file.

In a June 2002 notice of disagreement, the representative raised the issue of service connection for Type II diabetes mellitus, as a residual of exposure to Agent Orange.  Since this issue has been neither procedurally prepared nor certified for appellate review, the Board is referring it to the RO for initial consideration and appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA outpatient treatment records reflect that on five occasions the assessments included PTSD with depression.  Additionally, during a VA treatment session in late August 1998, the veteran reported that receiving a development letter regarding his claim for service connection for PTSD brought up memories of his old friends and resulted in a subsequent depressed mood.  At the time of that session, the RO had recently sent a letter to the veteran asking him for stressor information.  

VA must fully and sympathetically develop a veterans claim to its optimum before deciding it on the merits.  Norris v. West, 12 Vet. App. 413, 420 (1999).  Developing a claim to its optimum must include determining all potential claims raised by the evidence and adjudicating all reasonably raised claims. Id.; Perry v. West, 365, 368 (1999).  

In this case, the issue of service connection for a depressive disorder has been reasonably raised and such is inextricably intertwined with the issue of an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board observes that recently published regulations, effective February 22, 2002, permit the Board to obtain evidence and cure procedural defects without remanding.  They were not intended to preclude a remand in these circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2002).

The initial consideration and adjudication of an inextricably intertwined issue is such a matter.  See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 

Inasmuch as the case must be remanded for the RO to adjudicate the additional service connection issue, the RO will be asked to accomplish additional necessary development to include obtaining medical records and another VA examination.

The Board observes that additional due process requirements may be applicable as a result of the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED for the following:
 
1.  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

3.  The RO should ask the appellant to identify all sources of treatment or evaluation, VA and non-VA, for psychiatric symptomatology from June 1998 to the present.  After obtaining any necessary authorization, the RO should obtain any medical records not currently on file.  

In any event, the RO should obtain all records from the VA outpatient clinic in Mobile, Alabama, from September 1998 to October 1999, from April 2000 to January 2001, and from February 2002 to the present; and all records from the VA medical center in Biloxi, Mississippi, from June 1998 to January 2001 and from February 2002 to the present.  

If any attempts to obtain the additional evidence are unsuccessful, the RO should comply with the notice provisions of the VCAA.

4.  Following the above, the RO should arrange for a VA special psychiatric examination of the veteran for the purpose of ascertaining the current nature and extent of severity of PTSD and the interrelationships, if any, between PTSD and other psychiatric disorders to include depression that may be present.

The claims file, copies of the criteria for rating mental disorders, and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  The examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.

The examiner should identify all of the veteran's associated symptomatology in order to determine the impairment caused by PTSD.  If there are other psychiatric disorders found, in addition to PTSD, the examiner should specify which symptoms are associated with each disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  If a psychiatric disorder(s) other than PTSD, such as a depressive disorder, is or are found on examination, the examiner should offer an opinion as to whether such disorder is causally or etiologically related to PTSD, and, if not so related, whether PTSD has any effect on the severity of any other psychiatric disorder.  

For each psychiatric disorder found, the psychiatrist should render an opinion on whether it is as likely as not that such a disability was caused by or permanently worsened by the service-connected PTSD?  If no causal relationship is determined to exist, but aggravation is said to be present, the psychiatrist must address the following medical issues:

(1) The baseline manifestations that are due to the effects of the psychiatric disability;

(2) The increased manifestations that, in the psychiatrists opinion, are proximately due to the service-connected PTSD; and

(3) The medical considerations supporting an opinion that increased manifestations of the psychiatric disability are proximately due to the service-connected PTSD.

Any necessary special studies, including psychological testing, should be accomplished.

Following examination, the examiner should provide a numerical score on the Global Assessment of Functioning (GAF) Scale provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM IV), in relation to the veteran's impairment from PTSD and any associated disorder.  The examiner must include a definition of the numerical GAF score assigned, as it relates to the veteran's occupational and social impairment.  

If the historical diagnosis of PTSD is changed following examination, the examiner should state whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  The examiner must express an opinion as to the impact of PTSD and any associated disorder on the veteran's ability to obtain and retain substantially gainful employment.  Any opinions expressed by the examiner must be accompanied by a complete rationale

5.  The RO should review the examination report to ensure that it is responsive to the Board's instructions.  
The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the RO must review the claims file to ensure that any other notification and development action required by the VCAA of 2000 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) are fully complied with and satisfied.

6. The RO should adjudicate the claim of service connection for a depressive disorder and any other psychiatric disorder found on the VA examination, as secondary to the service-connected PTSD, with consideration of 38 C.F.R. § 3.310 (2002) and Allen v. Brown, 7 Vet. App. 439 (1995).  

7. If the RO finds that additional development regarding this issue(s) is warranted, it should be undertaken.  

8.  If service connection is denied for a depressive disorder and any other psychiatric disorder found on the VA examination, the veteran should be informed and told of the need to appeal if he disagrees with the decision.  

9.  After the development requested above has been completed to the extent possible, the RO should readjudicate the claim of entitlement to an increased rating for PTSD, under a broad interpretation of the applicable regulations and CAVC decisions, consistent with 38 C.F.R. §§ 4.3 and 4.7 (2002), and with consideration of Fenderson v. West, 12 Vet. App. 119 (1999), as applicable.  

If the benefit sought on appeal is not granted to the veterans satisfaction, the RO should issue a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to any final outcome warranted in this case.  The appellant need take no action unless otherwise notified by the RO; however, the veteran is hereby notified that failure to report for a scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims on appeal.  38 C.F.R. § 3.655 (2002).



	                  _________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).
